Citation Nr: 0303472	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  01-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for a service-
connected schizoaffective disorder, depressive type with 
significant anxiety, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Paula M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 3 to July 8, 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that assigned an increased disability 
rating of 50 percent for the veteran's service-connected 
schizoaffective disorder, depressive type with significant 
anxiety.  This case has been advanced on the docket because 
the veteran is seriously ill.  38 C.F.R. § 20.900(c) (2002).

In December 2002, the Board undertook additional development 
on this issue pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  The requested development has been completed 
and veteran was provided notice of that development by letter 
dated January 7, 2003, as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  The appeal is now before the 
Board for final appellate review.  


FINDING OF FACT

The veteran's service-connected schizoaffective disorder, 
depressive type with significant anxiety, is manifested by 
complaints of anxiety, nervousness, and depression and 
objective findings of euthymic mood; orientation to person, 
place, and time; no signs of frank psychosis or suicidality; 
normal judgment and insight; underactivity; and a Global 
Assessment of Functioning (GAF) scale score of 50.  







CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for a service-connected schizoaffective disorder, depressive 
type with significant anxiety, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9211 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

In October 1943, the RO granted the veteran service 
connection for dementia praecox, in remission.  A 10 percent 
disability rating was assigned, effective from July 13, 1943.

The RO reduced the disability rating for the veteran's 
dementia praecox to zero percent effective from August 1, 
1946, due to his failure to report for VA examination.  He 
thereafter reported for VA examination in June 1947.  Based 
upon this examination report, the RO continued the zero 
percent disability rating in a June 1947 rating decision.  

The veteran requested reevaluation of the disability rating 
assigned for his service-connected psychiatric disability in 
a statement received at the RO in September 1999.  In 
conjunction with his claim, he was afforded a VA examination 
in October 2000.  The examiner indicated that the claims file 
was not available for review.  

Upon examination, the veteran reported that after service he 
worked as a hairdresser for 42 years.  He said that he 
performed "very good" and was "top notch."  He gave up his 
job in 1982 because he was "burned out."  He then worked as 
a landscaper for two years and had not worked since that 
time.  The veteran complained of anxiety and depression for 
the past six or seven months.  His symptoms included 
apprehension, fearfulness, confusion, and difficulty with 
recall.  He reportedly lived with his son, but stated that 
they did not get along.  The examiner noted that the 
veteran's recall was a little bit diminished.  He gave his 
mailing address and was able to recite his Social Security 
number backwards, but when asked to recall three dissimilar 
objects after 10 minutes, he got only two of three correct.  
He was asked to serially subtract seven from 100 and replied, 
"93, 86, 79, 72, 64, 57, 50, 43, 36, 29, and 22."  

On mental status examination, the veteran was oriented to 
person, place, and time.  He was off by two days when giving 
the date, but correctly identified the building where he was.  
He spoke slowly and his speech was slurred.  His affect was 
restricted.  He voiced no delusional symptoms, and the 
examiner was able to establish a rapport with him.  The 
examiner diagnosed early dementia with some associated mild 
anxiety and assigned a GAF scale score of 60, for moderate 
symptoms based upon the fact that the veteran had some 
conflicts with his son.   

The veteran was re-examined by VA in April 2001.  The 
examiner reviewed the claims file.  The veteran was 
interviewed with his sister.  His complaints included 
nervousness, anxiety, loneliness, worry, forgetfulness, fear, 
paranoia, auditory hallucinations, and depression.  He said 
that he could not get interested in anything, felt 
inadequate, and could not seem to get any purpose in his 
life.  The veteran had been married three times and had eight 
children.  He only had contact with two of his children.  He 
did not have contact with the others because they were grown 
and had moved away.  He had contact with a son that was in 
prison, and the only thing he looked forward to was visiting 
this son.  He lived alone in a apartment on his sister's 
property.  He managed his own routine financial affairs, but 
his sister reminded him when bills were due and of other 
important information.  She also helped him with cleaning, 
preparing his meals, and transportation.  The veteran denied 
having any close friends other than two sisters and a 
brother.  He said that he had been a loner since his 
separation from service and had difficulty making friends.  
He felt that he could not meet new people because of his 
depression and sense of inadequacy.  

The veteran's hobbies included doing crafts, bowling, 
fishing, and swimming and playing football with his sons.  
However, he had not played sports with his sons since they 
had grown and did not bowl or fish since having a brain 
aneurysm 10 to 12 years ago.  He also denied doing any crafts 
for the past three months.  He did not feel that he could get 
involved in any activities due to his depression.  The 
veteran's sister reported that he had difficulty getting 
interested in or motivated to participate in any activity.  
The veteran's work history was consistent with that noted 
above.  He stated that he did not feel that he could work 
because of anxiety, nervousness, and feeling inadequate.  

On mental status examination, the veteran was wearing a clean 
suit with clean, combed hair.  He was clean-shaven and did 
not evidence any unusual ticks or mannerisms.  He evidenced 
mild dysarthria which had been present since his brain 
aneurysm.  His speech was slowed, but normal in volume.  He 
was cooperative and pleasant in relating to the examiner.  He 
described his mood as jubilant and this was consistent with 
his affect.  In general, the examiner noted that the 
veteran's mood was euthymic with some evidence of sad affect; 
otherwise, range and intensity of affect was within normal 
limits.  The veteran was oriented to person, place, and time, 
and largely to situation.  His intelligence was estimated to 
be average.  Thought processes were circumstantial.  There 
were no signs of frank psychosis, suicidality, or 
homicidality.  Judgment for hypothetical situations was 
largely intact.  Insight into the veteran's current life 
situation was apparent.  Serial 7s to 51 were performed with 
no errors.  The veteran could spell "world" backwards.  He 
was able to give correct change for a $2.70 purchase when 
using a $5.00 bill and complete a fairly simple three-step 
task.  Remote memory and short-term recall were impaired.  

Pertinent diagnoses included a schizoaffective disorder, 
depressive type, with significant anxiety and mild vascular 
dementia.  The veteran's social isolation and underactivity 
were attributed to the schizoaffective disorder.  The 
examiner assigned a GAF scale score of 50 for the 
schizoaffective disorder, currently and for the past year, 
and a GAF scale score of 45 for the schizoaffective disorder 
and vascular dementia.  The examiner further indicated that 
the diagnosis of dementia in October 2000 had been rendered 
based upon limited information and without review of the 
claims file.  Based upon review of the claims file and 
information provided by the veteran's sister, it was the 
examiner's opinion that the current schizoaffective disorder 
represented a progression of the initial schizophrenia, or 
dementia praecox, and that the current vascular dementia 
developed after the veteran's brain aneurysm in 1990 and 
heart attack in 1991.  The examiner was unable to determine 
any link between the vascular dementia and previous 
schizophrenia and felt that the schizoaffective disorder 
accounted for the majority of the veteran's current 
psychosocial impairment, as represented by the two GAF scale 
scores.    

In April 2001, the RO recharacterized the veteran's service-
connected disability as a schizoaffective disorder, 
depressive type with significant anxiety, and assigned an 
increased disability rating of 50 percent effective from 
September 1999, the date of his claim.  On appeal, the 
veteran stated that he had extensive memory loss, 
disorientation, extensive depression, neglect of his 
appearance, frequent panic attacks, and deficiencies in most 
areas, such as judgment, relationships, and thinking.

Records from the Social Security Administration (SSA) reveal 
that the veteran was employed through 1989.  He indicated 
that he was relieved of his job as a hairdresser in 1986 
because it required standing all day long and he had dizzy 
and fainting spells.  His primary diagnosis was an organic 
amnesic disorder.  No complaints or findings of a 
schizoaffective disorder are contained in the SSA records or 
in any of the veteran's private treatment records.  

 



II.  Legal analysis

A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in April 2001 
statement of the case and March 2002 supplemental statement 
of the case of the criteria for a higher rating and the 
reasons for the denial of his claim.  He has been informed, 
therefore, of what the evidence needs to show in order for an 
increased rating to be granted.  

The RO notified the veteran that it would obtain his VA 
medical records and service medical records.  See Letters 
from the RO to the veteran, dated December 4, 1999, and 
October 5, 2000.  VA also solicited the veteran's 
authorization to obtain privately held information.  VA's 
assumption of the burden to obtain privately held information 
was inherent in its solicitation of authority to do so, even 
if not explicitly stated in each letter requesting 
authorization to obtain such records.  The RO's letters 
further informed the veteran that he had the ultimate 
responsibility to produce evidence that he authorized VA to 
obtain if VA could not obtain it.  See Letters from the RO to 
the veteran, dated January 10 and February 6, 2002.  
Therefore, VA has informed the veteran of the type of 
information and evidence necessary to substantiate his claim, 
and of who is responsible for producing evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's available 
treatment records from the Tucson Medical Center, Nathan A. 
Benson, M.D., Paul Kuefler, M.D., Andrew Saal, M.D., and SSA.  
The RO also contacted the Tucson and Prescott VA Medical 
Centers (VAMCs), but was notified that no records of 
treatment for the veteran were found.  On VA examination in 
April 2001, the veteran denied receiving any outpatient 
psychiatric treatment or psychiatric hospitalizations, and in 
May 2002 he stated that he had no additional evidence to 
submit in support of his claim.  All relevant medical records 
referenced by the veteran have been obtained.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has afforded the veteran two examinations, one in 
October 2000 and the other in April 2001.

The veteran requested that he be scheduled for a hearing 
before a traveling member of the Board in September 2001.  
However, when asked if he still wanted a hearing in June 2002 
he responded that he had no other evidence to submit and 
wanted his claim forwarded to the Board.  The Board construes 
this statement as sufficient to withdraw his hearing request.  
See 38 C.F.R. § 20.702(e) (2002).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  


B.  Entitlement to an increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2002).  However, where an increased 
rating is at issue, as in this case, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2002).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

The veteran's service-connected schizoaffective disorder has 
been assigned a 50 percent rating under Diagnostic Code 9211 
in the VA Schedule for Rating Disabilities.  Under Diagnostic 
Code 9211, a 50 percent rating may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher or 70 percent rating may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful  circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The highest or 100 percent evaluation may be assigned for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9211 (2002).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The April 2001 VA examination report is the most probative 
evidence of record, as the examiner conducted a thorough 
review of the claims file, in-depth examination of the 
veteran, and provided detailed findings and rationale for the 
opinions expressed.  However, the findings on this 
examination do not approximate the criteria for the 
assignment of a 70 percent rating or higher.  For example, 
there were no signs of suicidality, obsessional rituals, 
impaired impulse control, or neglect of personal appearance 
or hygiene.  The veteran was wearing a clean suit with clean, 
combed hair, and was clean-shaven.  

Nor did the veteran exhibit intermittently illogical, 
obscure, or irrelevant speech. Although he had mild 
dysarthria and slow speech, the examiner associated this with 
his nonservice-conneced brain aneurysm.  The veteran has 
complained of anxiety and depression, but this has not been 
shown to be near continuous.  He has been able to function 
for the most part independently, appropriately and 
effectively, as evidenced by ongoing relationships with his 
family.  He manages his household with some help and was 
cooperative and pleasant in relating to the VA examiner.  
Additionally, there have been no findings of spatial 
disorientation.  On mental status examination, the veteran 
was described as oriented to time, place, and person.  

While the veteran's thought processes were described as 
circumstantial, there were no deficiencies in judgment or 
mood.  His mood was described as euthymic with normal affect.  
Judgment for hypothetical situations was also largely intact 
and he had insight into his current life situation.  There 
were no signs of frank psychosis.  As noted above, the 
veteran was able to maintain some relationships, including 
with his sisters, brother, and two of his children.  The 
examiner assigned a GAF scale score of 50, which represents 
the highest point on a scale from scale of 41 to 50 
designating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

Thus, the veteran's symptomatology does not show symptoms of 
the severity and persistence to warrant a 70 percent rating.  
The preponderance of the evidence is against the assignment 
of a 70 percent evaluation.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9211 (2002).  A 100 percent disability 
evaluation under this diagnostic code would require an even 
more severe degree of impairment involving total occupational 
and social impairment, which has not been shown by the 
record.




ORDER

Entitlement to an increased disability rating for a service-
connected schizoaffective disorder, depressive type with 
significant anxiety, currently evaluated as 50 percent 
disabling, is denied.



	                        
____________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

